DETAILED ACTION
Election/Restrictions
1.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows:
	Group 1, claim(s) 1-17 drawn to a method of detecting buildup of hardened concrete in a mixer drum
	Group 2, claim(s) 18 drawn to a concrete mixer drum monitoring system 
3.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
4.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The common features of Claim 1 and claim 18 (the concrete monitoring system) is not considered an advancement over the art.
Regarding claims 1 and 18, Kamijo (U.S. Patent 8,926,164) discloses a method for detecting buildup of hardened concrete in a mixer drum (col. 7, In 3-22, ...the need to remove the concrete 40 on the basis of the magnitude of the rotation unevenness in the mixer drum 2.) comprising using a sensor for measuring the pressure of the hydraulic fluid at the first side, second side, or sensors on both sides to obtain a pressure/time data curve (col 4, In 64-col. 5, In 8, col. 8, In 43-49, [pressure sensor 5a detects the discharge pressure of the hydraulic pump that drives/rotates the emptied drum]); (c) determining when the sensed pressure data as obtained from step (b) represents eccentric behavior (unevenness) which meets or exceeds a stored eccentricity threshold (col. 4, In 64-col. 5, In 24, col. 7, In 15-22, col. 8, In 43-57, [variations in the sensed pressure to determine the unevenness of the rotating drum, and 
Kamijo fails to explicitly disclose [in step (b)] measuring the hydraulic pressure as the function of time during at least two successive complete rotations. Jordan (U.S .Publication 2014/0104066) is in the field of concrete mixing (abstract) and teaches selection of number of drum rotations to measure a parameter of a mixer drum (para. 0050, [preselected number of drum rotations to measure slump increase]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kamijo such that, measuring the hydraulic pressure as the function of time during at least two successive complete rotations, based on the teaching of Jordan for the purpose of detecting a desired condition (Jordan para. 0051).
5.	The common technical feature of claims 1 and 18 is not considered a special technical feature since it is not advancement over the art.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.



WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Thursday (8:30 am - 6:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anshu Bhatia/
Examiner, Art Unit 1774